 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 1 of 28                        PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE
                                  BANGOR DIVISION

WE THE PEOPLE PAC; STATE REPRESENTATIVE                     :
BILLY BOB FAULKINGHAM; LIBERTY INITIATIVE :
FUND & NICHOLAS KOWALSKI,                                   :
                                                            :    CIVIL ACTION
Plaintiffs,                                                 :
                                                            :
        v.                                                  : DOCKET NO. _______________
                                                            :
MATTHEW DUNLAP, in his official capacity as the             :
Secretary of State of Maine; and JULIE FLYNN, in her        :
official capacity as the Deputy Secretary of State of Maine :
for the Bureau of Corporations, Elections and               :
Commissioners,                                              :
                                                            :    Filed Electronically
Defendants.                                                 :

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      Plaintiffs, WE THE PEOPLE PAC, STATE REPRESENTATIVE BILLY BOB

FAULKINGHAM, LIBERTY INITIATIVE FUND and NICHOLAS KOWALSKI, by and

through their undersigned legal counsel, file this civil action for prospective equitable relief

against Defendants, MATTHEW DUNLAP, including his successor in office, in his official

capacity as the Secretary of State of Maine and JULIE FLYNN, including her successor in

office, in her official capacity as the Deputy Secretary of State of Maine for the Bureau of

Corporations, Elections and Commissioners requesting emergency, preliminary and permanent

declaratory and injunctive relief prohibiting Defendants from enforcing:

               (1) Maine Revised Statute (hereinafter “MRS”) Title 21-A, Chapter 11 Section

       903-A, to the extent it requires that petitions for a direct initiative or people’s veto may

       only be circulated by a registered voter of Maine;

               (2) MRS Title 21-A, Chapter 11, Section 903(A), to the extent it requires that


                                                  1
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 2 of 28                       PageID #: 2




            petitions for a direct initiative or people’s veto may only be circulated by a

    resident of the State of Maine;

            (3) MRS Title 21-A, Chapter 11, Section 903-A(4)(c), to the extent it requires

    circulators to sign an affidavit attesting that the circulator was a resident of the State and

    a registered voter in the State at the time of circulating the petition;

            (4) MRS Title 21-A, Chapter 11, Section 903-A(5), to the extent that it requires

    that a “person or organization that pays individuals to circulate petitions, other than by

    reimbursing travel expenses, shall provide a list of those individuals to the Secretary of

    State along with information indicating the method by which the individuals are bring

    compensated when the petitions are filed pursuant to the Constitution of Maine, Article

    IV, Part Third, Section 17 or 18;”

            (5) MRS Title 21-A, Chapter 11, Section 903-C (1)(D) to the extent that it

    requires a petition organization to file with Defendants Secretary of State for public

    inspection: “A list containing the names of all individuals hired by the petition

    organization to assist in circulating petitions or in organizing, supervising or managing

    the circulation. The list must include a statement indicating the method by which the

    individuals hired to assist in circulating petitions are being compensated. The list must be

    updated and resubmitted to the Secretary of State when the petitions are filed pursuant to

    the Constitution of Maine, Article IV, Part Third, Section 17 or 18;” and

            (6) MRS Title 21-A, Chapter 11, Section 901-A(2), to the extent that it requires a

    circulator to make a personal, public identification of his or her name pursuant to the

    requirement that: “On each page of a petition that contains space intended for voter

    signatures, the Secretary of State shall include a space at the top right or left corner of



                                               2
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 3 of 28                        PageID #: 3




       each such page to be submitted to the voters, which must be filled in with the name of the

       circulator collecting signatures on that petition and a unique identifying number….”

       2.      The voter registration and residency requirement imposed on circulators of

petitions for a direct initiative and people’s veto impair clearly established rights afforded to

Plaintiffs under the First and Fourteenth Amendments to the United States Constitution of the

United States Constitution.

       3.      The requirement that petition sponsors identity, by name, paid petition circulators

impair clearly established rights afforded to Plaintiffs under the First and Fourteenth

Amendments to the United States Constitution.

       4.      The requirement that petition circulators make a public identification of their

names to the public impair clearly established rights afforded to Plaintiffs under the First and

Fourteenth Amendments to the United States Constitution.

       5.      The United States Supreme Court has established that the circulation of

referendum petitions is “core political speech” afforded the highest protections under the First

Amendment to the United States Constitution.

       6.      The challenged voter registration requirement for petition circulators, state

residency requirement for petition circulators, publication of paid circulator names and the public

identification of the names of petition circulators severely impair rights guaranteed to Plaintiffs

under the First Amendment, as applied to the State of Maine under the Fourteenth Amendment to

the United States Constitution, because it limits the number of voices available to carry

Plaintiffs’ message as well as the right of Maine residents to receive political speech from

Plaintiffs and/or impairs the right of petition circulators to engage in anonymous political speech.

       7.      Constitutional review of state statutes which impose severe restrictions on rights



                                                  3
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 4 of 28                         PageID #: 4




guaranteed under the First and Fourteenth Amendments are subject to strict scrutiny review and

may only be upheld if they are narrowly tailored to advance a compelling governmental interest.

        8.      The United States Supreme Court has already established that a state may not

require petition circulators to be registered voters of the state.

        9.      The United States Supreme Court has already established that a state may not

require sponsors of initiative and referendum petitions to publicly disclose the names of paid

circulators.

        10.     The United States Supreme Court has already established that a state may not

require petition circulators to identify their names to the public as a condition to being permitted

to lawfully circulate petitions to the public.

        11.     The requirement that circulators of petitions for direct initiative and people’s veto

must be residents of the State of Maine is not narrowly tailored to advance a compelling

governmental interest and is, therefore, unconstitutional.

        12.     The State of Maine does not have the authority under the federal constitution to

close off its borders to, or otherwise impair the ability of, citizens of other states who wish to

submit to the jurisdiction of the State of Maine in order to participate in political speech and to

join with Maine residents to advance common political goals within the State of Maine.

                                          JURISDICTION

        13.     Jurisdiction lies in this Court under 28 U.S.C. §1331, providing that district courts

shall have original jurisdiction over all civil actions arising under the Constitution of the United

States. Moreover, jurisdiction lies under 42 U.S.C. §1983 and 28 U.S.C. §1343(a), the

jurisdictional counterpart of 42 U.S.C. §1983, as Plaintiffs allege violation of rights guaranteed

to them under the First and Fourteenth Amendments to the United States Constitution.



                                                   4
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 5 of 28                          PageID #: 5




        14.     Jurisdiction lies in this Court to adjudicate pendent state law claims in this action

under 28 U.S.C. §1367 (a), is authorized by Fed. R. Civ. P 18(a) and is mandatory under the

doctrine of supplemental jurisdiction as set forth in United Mine Workers v. Gibbs, 383 U.S. 715

(1966). The pendent state law claims in this action arise from a common nucleus of operative

facts as the federal questions in this Complaint.

                                               VENUE

        15.     Venue is proper in the Bangor Division of the United States District Court for the

District of Maine under 28 U.S.C. §1391 as Plaintiffs WE THE PEOPLE PAC and STATE

REPRESENTATIVE BILLY BOB FAULKINGHAM are individuals and organizations who are

residents of the State of Maine and of this district and Defendants exercise their authority within

this district and maintain their offices within this district and all of the operative acts and/or

omissions have or will occur within this district.

                                              PARTIES

        16.     Plaintiff WE THE PEOPLE PAC as a political action committee registered in the

State of Maine and is currently lawfully circulating a petition for an initiative of direct legislation

prohibiting anyone who is not a citizen of the United States from voting in any election held

within the State of Maine. Plaintiff WE THE PEOPLE PAC is prohibited by the Challenged

Statutes from employing or using the services of Maine residents who are not registered to vote

as circulators of Plaintiff’s petition. Plaintiff WE THE PEOPLE PAC is also prohibited by the

Challenged Statutes from employing out-of-state professional and/or volunteer circulators to

expand the number of like-minded citizens available to circulate Plaintiff’s petition. Plaintiff

WE THE PEOPLE PAC objects to the requirement to file with Defendant Secretary of State a

list of paid circulators and the method of their payment. Plaintiff WE THE PEOPLE PAC would



                                                    5
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 6 of 28                        PageID #: 6




like to hire Plaintiff NICHOLAS KOWALSKI, a professional circulator who is a resident of the

State of Michigan, as well as other out-of-state professional circulators to expand the number and

quality of circulators circulating Plaintiff’s petition in the State of Maine. Plaintiff WE THE

PEOPLE PAC’s address is P.O. Box 165, Augusta, ME 04332.

       17.     Plaintiff STATE REPRESENTATIVE BILLY BOB FAULKINGHAM is a

resident of the State of Maine and is a member of the committee of Plaintiff WE THE PEOPLE

PAC and is a supporter of the petition for an initiative of direct legislation prohibiting anyone

who is not a citizen of the United States from voting in any election held within the State of

Maine. Plaintiff STATE REPRESENTATIVE BILLY BOB FAULKINGHAM is a member of

the Maine House of Representatives currently representing the 136th state house district.

Plaintiff STATE REPRESENTATIVE BILLY BOB FAULKINGHAM’s address is P.O. Box

121, Winter Harbor, ME 04693.

       18.     Plaintiff LIBERTY INITIATIVE FUND is a nonprofit 501(c)(4) organization

actively engaged in supporting the proposed ban on non-citizen voting in Maine. Plaintiff

LIBERTY INITIATIVE FUND is helping to fund the drive to collect the required number of

valid signatures for the Referendum and assisting Plaintiff WE THE PEOPLE PAC in

identifying and recruiting a team of professional petition circulators, most of whom are residents

outside the State of Maine. Plaintiff LIBERTY INITIATIVE FUND is the original national

proponent of the effort to institute bans on non-citizen voting through state ballot initiatives and

referendums. Plaintiff LIBERTY INITIATIVE FUND mission is to promote and support the

empowerment of citizens through the use of the initiative and referendum process and intend to

remain active in the State of Maine indefinitely. Plaintiff LIBERTY INITIATIVE FUND is

headquartered at: 13168 Centerpointe Way, Suite 202, Woodbridge, VA 22183.



                                                  6
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 7 of 28                       PageID #: 7




       19.     Plaintiff NICHOLAS KOWALSKI is a professional petition circulator who

would like to help circulate the petition sponsored by Plaintiff WE THE PEOPLE PAC to

prohibit non-citizen voting in the State of Maine but is prohibited from doing so by the

challenged statute. Plaintiff NICHOLAS KOWALSKI is a resident of the State of Michigan

residing at 3568 Warringham Avenue, Waterford, MI 48329.

       20.     Defendant MATTHEW DUNLAP is the current Secretary of State of the State of

Maine and is made a Defendant solely in his official capacity. Defendant MATTHEW

DUNLAP is the Secretary of State until January 4, 2020. Defendant MATTHEW DUNLAP is

vested with authority to enforce the statutory provisions challenged in this action. Plaintiffs

understand that a new Secretary of State will be installed shortly and, accordingly, make it clear

that Plaintiffs intend that the successor of Defendant MATTHEW DUNLAP shall also be made a

Defendant in her own official capacity as the Secretary of State of the Maine as Defendant

DUNLAP’s successor-in-office. At all relevant times, Defendant MATTHEW DUNLAP is a

state actor within the meaning of 42 U.S.C. §1983. Defendant DUNLAP’s office is located at

148 State House Station, Augusta, ME 0433-0148 and Nash School Building, 103 Sewell Street,

2nd Floor, Augusta, ME.

       21.     Defendant JULIE FLYNN is the current Deputy Secretary of State of Maine in

charge of the Bureau of Corporations, Elections and Commissioners – the office that Plaintiffs

are required to file their petitions. Defendant FLYNN is made a Defendant solely in her official

capacity. Defendant FLYNN is direct in charge with enforcing the statutory provisions

challenged in this action. At all relevant times, Defendant FLYNN is a state actor within the

meaning of 42 U.S.C. §1983. Defendant FLYNN’s office is located at 101 State House Station,

Augusta, ME and at Burton Cross Building, 111 Sewell Street, 4th Floor, Augusta, ME.



                                                 7
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 8 of 28                         PageID #: 8




                           RELEVANT FACTUAL ALLEGATIONS

       22.     The State Constitution of Maine at Article IV, Part Third, Sections 17 and 18

provide the ability of the citizens of Maine to sign petitions to veto laws passed upon the

conclusion of a legislative session (hereinafter a “People’s Veto”) and to directly propose

legislation which, if not adopted verbatim by the next legislative session, is placed on the general

election ballot to be considered by the voters for adoption (hereinafter the “Referendum”), giving

the voters of Maine the authority to directly circumvent certain legislative powers otherwise

vested in the state legislature and Governor by the Maine Constitution.

       23.     In general, the Maine Constitution requires, both for the People’s Veto and the

Referendum process, that petitions containing the signatures of Maine voters equal in number to

10% of the votes cast in the last Gubernatorial election to be collected and filed with Defendant

Secretary of State within certain specified time periods.

       24.     Pursuant to MRS Title 21-A, Chapter 11, Section 902, circulators of Referendum

and People’s Veto petitions are required to sign the petition and verify by oath or affirmation

before a notary public or other person authorized by law to administer oaths or affirmations that

the circulator personally witnessed all of the signatures to the petition and that to the best of the

circulator’s knowledge and belief each signature is the signature of the person whose name it

purports tom be and that each signature authorized under section 153-A was made by the

authorized signer in the presence and at the direction of the voter. After administering the oath

to the circulator, the notary public or other authorized person must sign the notarial certificate on

the petition while in the presence of the circulator. After the petition is signed and verified in this

manner, the petition must be submitted to the registrar for certification in accordance with the

Constitution of Maine, Article IV, Part Third, Section 20.



                                                   8
 Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 9 of 28                        PageID #: 9




        25.    According to the “Maine Notary Public and Resource Guide,” a notary public

must make sure the signer provides proper identification. Identification credentials must have a

photograph to properly identify the signer. The Secretary of State strongly encourages Notaries

Public to accept only government issued credentials.

        26.    In addition to the requirements imposed by the state constitution for the lawful

circulation of the People’s Veto and Referendum petitions, the state legislature imposes the

following statutory requirements which are unconstitutional under both the First and Fourteenth

Amendments to the United States Constitution and the Maine Constitution (hereinafter the

“Challenged Provisions”):

               (A)       MRS Title 21-A, Chapter 11 Section 903-A requires that petitions for a

People’s Veto and Referendum may only be circulated by a registered voter of Maine;

               (B)       MRS Title 21-A, Chapter 11, Section 903-A requires that petitions for a

People’s Veto and Referendum may only be circulated by a resident of the State of Maine;

               (C)       MRS Title 21-A, Chapter 11, Section 903-A (4)(c) requires circulators of

a People’s Veto and Referendum petition to sign an affidavit attesting that the circulator was a

resident of the State of Maine and a registered voter in the State at the time of circulating the

petition;

               (D)       MRS Title 21-A, Chapter 11, Section 903-A (5) and Section 903-C (1)(D)

requires petition sponsors who pay circulators anything beyond travel expenses to provide a list

to Defendant Secretary of State of the names of all such paid circulators, which list is subject to

public inspection; and

               (E)       MRS Title 21-A, Chapter 11, Section 901-A (2) requires that petition

circulators print their names in a space designated by Defendant Secretary of State on each page



                                                  9
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 10 of 28                        PageID #: 10




that that contains space intended for voter signatures, thereby requiring that petition circulators

publicly identify themselves to the public at the time they circulate a Referendum and or

People’s Veto petition.

          27.   None of the Challenged Provisions are contained in the Constitution of Maine:

                (A)    The Constitution of Maine does not require circulators of a People’s Veto

or Referendum petition to be registered voters;

                (B)    The Constitution of Maine does not require circulators of a People’s Veto

or Referendum petition to be a resident of the State of Maine;

                (C)    The Constitution of Maine does not require petition sponsors file the

names of paid circulators with Defendant Secretary of State for public inspection; and

                (D)    The Constitution of Maine does not require petition circulators to publicly

identify their names at the time they circulate a People’s Veto or Referendum petition to the

voters.

          28.   All of the Challenged Provisions are additional statutory provisions beyond the

requirements established by the state constitution and added by the state legislature and

Governor to weaken the ability of the citizens of Maine to organize and efficiently exercise their

rights both under the First and Fourteenth Amendments to the United States Constitution, but

also under the Maine Constitution.

          29.   Defendants continue to enforce the Challenged Provisions despite the fact that the

United States Supreme Court has expressly held that the requirement that circulators of

referendum petitions must be registered voters is unconstitutional under the First and Fourteenth

Amendments to the United States Constitution and regulations which reduce the pool of

available circulators impose severe restrictions on rights guaranteed under the First Amendment



                                                  10
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 11 of 28                       PageID #: 11




to the United States Constitution and are subject to strict scrutiny analysis and constitutional only

if they are narrowly tailored to advance a compelling governmental interest.

       30.     Plaintiffs WE THE PEOPLE PAC and STATE REPRESENTATIVE BILLY

BOB FAULKINGHAM are currently lawfully sponsoring and circulating a petition to force the

state legislature to adopt verbatim the proposed ban on all non-citizen voting in the State of

Maine or place the question on the next general election ballot as a direct initiative question to be

decided by the voters of Maine.

       31.     Plaintiffs must collect and file 63,067 signatures on their Referendum petitions in

order to force the non-citizen voting to be either adopted by the Maine legislature or be placed on

the general election ballot.

       32.     The U.S. citizen voting Referendum petitions currently being circulated by

Plaintiffs WE THE PEOPLE PAC and STATE REPRESENTATIVE BILLY BOB

FAULKINGHAM must be filed on or before February 26, 2021.

       33.     Plaintiff NICHOLAS KOWALSKI is a professional petition circulator who is a

resident of the State of Michigan who wants to help circulate Plaintiffs’ citizen voting only

initiative in Maine, but is forbidden from doing so as a direct result of the Challenged Provisions.

       34.     Plaintiffs WE THE PEOPLE PAC, STATE REPRESENTATIVE BILLY BOB

FAULKINGHAM and LIBERTY INITIATIVE FUND wish to hire Plaintiff NICHOLAS

KOWALSKI, and other out-of-state professional petition circulators to collect as many

signatures as possible on their petitions and to engage in as much direct speech with the voters of

Maine during the circulation of their citizen only voting petition which is directly limited as a

result of the Challenged Provisions.

       35.     Plaintiffs WE THE PEOPLE PAC, STATE REPRESENTATIVE BILLY BOB



                                                 11
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 12 of 28                        PageID #: 12




FAULKINGHAM and LIBERTY INITIATIVE FUND would also like to hire and/or recruit

Maine college students who are legal residents of other states and/or who are not registered

voters of Maine and are, therefore, prohibited from circulating Plaintiffs’ petitions as a direct

result of the Challenged Provisions.

       36.     On September 7, 2020, the Maine Federation of College Republicans sponsored a

“Citizen Initiative Kickoff and Lobster Dinner” which Governor Paul Le Page attended as the

special guest to support Plaintiffs’ U.S. citizen only voting initiative. Many of the College

Republicans who attend Maine colleges and support Plaintiffs’ citizen voting initiative are not

legal residents of the State of Maine and are not registered voters of the State of Maine and are

prohibited from circulating Plaintiffs’ petitions as a direct result of the Challenged Provisions.

       37.     All of the out-of-state professional circulators that Plaintiffs WE THE PEOPLE

PAC, STATE REPRESENTATIVE BILLY BOB FAULKINGHAM and LIBERTY

INITIATIVE FUND want to hire to circulate their petitions are willing to accept and submit to

the jurisdiction of the State of Maine for the purpose of any investigation and/or prosecution of

the petitions they circulate and file as a condition precedent to being able to lawfully circulate

Referendum petitions in the State of Maine.

       38.     Plaintiff NICHOLAS KOWALSKI is willing to submit to the jurisdiction of the

State of Maine for any investigation and/or prosecution of petitions he may file in order to be

able to lawfully circulate People’s Veto and Referendum petitions in the State of Maine.

       39.     MRS Title 21-A, Chapter 11 Section 903-C(A)(1)(D) requires Plaintiff WE THE

PEOPLE PAC to file a “list containing the names of all individuals hired by the petition

organization to assist in circulating petitions or in organizing, supervising or managing the

circulation….The list must be updated and resubmitted to the Secretary of State when the



                                                 12
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 13 of 28                         PageID #: 13




petitions are filed pursuant to the Constitution of Maine, Article IV, Part Third, Section 17 or

18.”

        40.       All of the out-of-state professional circulators that Plaintiffs WE THE PEOPLE

PAC, STATE REPRESENTATIVE BILLY BOB FAULKINGHAM and LIBERTY

INITIATIVE FUND want to hire to circulate their petitions are willing to register with the State

of Maine and produce valid photo identification to establish their address for the purpose of any

service of process as part of any post-filing investigation and/or prosecution, but not for public

identification.

        41.       Plaintiff NICHOLAS KOWALSKI is willing to register with the State of Maine

and produce valid photo identification to establish his address for the purpose of any service of

process as part of any post-filing investigation and/or prosecution, but not for public

identification.

        42.       As of November 2, 2020, there are a reported 146,997 unregistered, voter eligible

citizens of Maine who are not permitted to assist Plaintiffs to circulate their Referendum petition

as a direct result of the Challenged Provisions. See, https://www.wmtw.com/article/nonprofit-

urges-same-day-registration-for-eligible-but-unregistered-maine-voters/34556143

        43.       The Challenged Provisions make it less likely that Plaintiffs can collect the

required number of signatures to file their Referendum petitions because the Challenged

Provisions limit Plaintiffs from hiring and/or utilizing otherwise willing petition circulators to

collect the required number of signatures to file their Referendum petitions.

        44.       The Challenged Provisions make it less likely that Plaintiffs can collect the

required number of signatures before the February 26, 2021 deadline because they limit the

number of professional petitions circulators available to be hired by Plaintiffs forcing Plaintiffs



                                                   13
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 14 of 28                         PageID #: 14




to rely on less reliable volunteer efforts to collect the required number of petition signatures on

their Referendum petitions.

       45.     The Challenged Provisions increase the costs of circulating Referendum petitions

because Plaintiffs WE THE PEOPLE PAC, STATE REPRESENTATIVE BILLY BOB

FAULKINGHAM and LIBERTY INITIATIVE FUND cannot employ professional circulators

who are willing to circulate their Referendum and/or People’s Veto petitions for a lower per-

signature cost than Maine circulators who are residents of Maine.

       46.     The Challenged Provisions prohibit over 330 million U.S. citizens from being

able to lawfully engage in core political speech on issues that are important to all Americans in

the State of Maine.

       47.     The Challenged Provisions drastically limit the pool of available persons able to

lawfully carry Plaintiffs’ speech in favor of a ban on non-citizen voting to the voters of Maine.

       48.     The Challenged Provisions limit the number of Maine citizens that Plaintiffs can

reach with their message in favor of a ban on non-citizen voting.

       49.     The Challenged Provision limit the number of hours that Plaintiffs can circulate

their Referendum petition to the voters of Maine.

       50.     The Challenged Provisions limited the total quantum of speech that Maine voters

can receive on the issue of banning non-citizen voting.

       51.     The Challenged Provisions are not narrowly tailored to advance a compelling

governmental interest and cannot survive strict scrutiny analysis.

       52.     The Challenged Provisions fail to advance any legitimate regulatory interest when

out-of-state petition circulators are willing to both submit to the state’s jurisdiction and register

with the State of Maine, without public identification, as a condition precedent to being able to



                                                  14
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 15 of 28                       PageID #: 15




lawfully circulate Referendum and People’s Veto petition in the State of Maine.

       53.     Defendants do not require Maine residents to notify Defendants of their address if

they decide to leave the state after filing Referendum and People’s Veto petitions with

Defendants.

       54.     Defendants do not require Referendum and/or People’s Veto petition sponsors to

file the name of volunteer petition circulators.

       55.     The Challenged Provisions are not imposed on the circulation of candidate

petitions in the State of Maine.

       56.     Nonresidents of Maine are lawfully permitted to lobby Maine legislators which

creates a clear inconsistency in the two processes.

       57.     Defendants’ enforcement of the Challenged Provisions is the direct and proximate

cause of the impairment of Plaintiffs’ rights under the First and Fourteenth Amendments to the

United States Constitution and the Maine State Constitution.

       58.     Article I, Section 4 of the Constitution of the State of Maine provides, in relevant

part that: “Every citizen may freely speak, write and publish sentiments on any subject, being

responsible for the abuse of this liberty….”

       59.     Plaintiffs have no other adequate remedy at law.

                                           COUNT I
(Facial Challenge to Voter Registration Requirement to Circulate Referendum and People’s Veto
    Petitions Under the First and Fourteenth Amendments to the United States Constitution)

       60.     Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       61.     The circulation of Referendum and People’s Veto petitions is “core political

speech” protected under the First and Fourteenth Amendments to the United States Constitution.




                                                   15
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 16 of 28                      PageID #: 16




       62.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a registered voter of the State of

Maine limits the number of available speakers available to carry Plaintiffs’ message to the voters

of Maine without impelling cause in violation of rights guaranteed to Plaintiffs under the First

and Fourteenth Amendments to the United States Constitution.

       63.     The First and Fourteenth Amendments to the United States Constitution protect

the rights of free speech afforded to unregistered Maine residents and non-residents alike.

       64.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 903-A that a

circulator of a Referendum and/or People’s Veto petition must be a registered voter of the State

of Maine is unconstitutional under the holding of the United States Supreme Court decision in

Buckley v. American Constitutional Law Found., 525 U.S. 182 (1999).

       65.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a registered voter of the State of

Maine imposes a severe impairment of rights guaranteed to Plaintiffs.

       66.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a registered voter of the State of

Maine is not narrowly tailored to advance a compelling governmental interest.

       67.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a registered voter of the State of

Maine fails to advance a legitimate regulatory interest.

       68.     Accordingly, Defendants’ enforcement of the voter registration requirement of

MRS Title 21-A, Chapter 11 Section 903-A is the direct and proximate cause of the impairment

of rights guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United States



                                                16
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 17 of 28                       PageID #: 17




Constitution for which all Plaintiffs request relief.

                                          COUNT II
 (As Applied Challenge to the Residency Requirement to Circulate Referendum and People’s
 Veto Petitions Under the First and Fourteenth Amendments to the United States Constitution)

       69.     Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       70.     The circulation of Referendum and People’s Veto petitions is “core political

speech” protected under the First and Fourteenth Amendments to the United States Constitution.

       71.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 903(A) that a

circulator of a Referendum or People’s Veto petition must be a resident of the State of Maine

limits the number of available speakers available to carry Plaintiffs’ message to the voters of

Maine without impelling cause in violation of rights guaranteed to Plaintiffs under the First and

Fourteenth Amendments to the United States Constitution.

       72.     The First and Fourteenth Amendments to the United States Constitution protect

the rights of free speech afforded to Maine residents and non-residents alike.

       73.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A(a) that a

circulator of a Referendum or People’s Veto petition must be resident of the State of Maine

imposes a severe impairment of rights guaranteed to Plaintiffs.

       74.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a resident of the State of Maine is

not narrowly tailored to advance a compelling governmental interest when the State of Maine

can more narrowly require that out-of-state residents must submit to the jurisdiction of the State

of Maine and/or register with the State of Maine before an out-of-state petition circulator may

lawfully circulate a Referendum or People’s Veto petition rather than the blanket ban on out-of-

state circulators challenged in this action.



                                                  17
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 18 of 28                         PageID #: 18




        75.     The requirement imposed by MRS Title 21-A, Chapter 11 Section 903-A that a

circulator of a Referendum or People’s Veto petition must be a resident of the State of Maine

fails to advance a legitimate regulatory interest when the State of Maine can more narrowly

require that out-of-state residents must submit to the jurisdiction of the State of Maine and/or

register with the State of Maine before an out-of-state petition circulator may lawfully circulate a

Referendum or People’s Veto petition rather than the blanket ban on out-of-state circulators

challenged in this action.

        76.     Accordingly, Defendants’ enforcement of the residency requirement of MRS Title

21-A, Chapter 11 Section 903-A is the direct and proximate cause of the impairment of rights

guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United States

Constitution as applied to out-of-state petition circulators willing to submit to the jurisdiction of

the State of Maine and/or register with the State of Maine as a condition precedent to lawful

permission to circulate Referendum and People’s Veto petitions in the State of Maine for which

all Plaintiffs request relief.

                                            COUNT III
(Facial Challenge to Affidavit Requirement Imposed on Circulators of Referendum and People’s
  Veto Petitions Attesting that they Are Registered Voters and Residents of Maine at the Time
 they Circulated the Petition in Violation of the First and Fourteenth Amendments to the United
                                        States Constitution)

        77.     Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

        78.     MRS Title 21-A, Chapter 11, Section 903-A(4)(c) requires circulators of a People’s

Veto and Referendum petition to sign an affidavit attesting that the circulator was a resident of the

State of Maine and a registered voter in the State at the time of circulating the petition.

        79.     The requirement that a circulator of a Referendum and/or People’s Veto petition

must be a registered voter of the State of Maine is unconstitutional under the holding of the United



                                                  18
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 19 of 28                        PageID #: 19




States Supreme Court decision in Buckley v. American Constitutional Law Found., 525 U.S. 182

(1999).

          80.   The requirement that circulators must sign an affidavit that they are registered

voters and resident of Maine are unconstitutional for the same reasons set forth in Counts I and II

above as the affidavit requirement is the enforcement mechanism for the voter registration and

Maine residency requirements of imposed under MRS Title 21-A, Chapter 11, Section 903(A) and

the mechanism giving rise to criminal penalties under MRS Title 21-A, Chapter 11, Section 904(6).

          81.   Accordingly, the requirement that circulators of Referendum and People’s Veto

petitions must sign an affidavit attesting that they were registered voters and resident of the State

of Maine is facially unconstitutional under the First and Fourteenth Amendments to the United

States Constitution from which Plaintiffs request relief.

                                          COUNT IV
 (As Applied Challenge to Affidavit Requirement Imposed on Circulators of Referendum and
People’s Veto Petitions Attesting that they Are Registered Voters and Residents of Maine at the
 Time they Circulated the Petition in Violation of the First and Fourteenth Amendments to the
                                   United States Constitution)

          82.   Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

          83.   MRS Title 21-A, Chapter 11, Section 903-A(4)(c) requires circulators of a People’s

Veto and Referendum petition to sign an affidavit attesting that the circulator was a resident of the

State of Maine and a registered voter in the State at the time of circulating the petition.

          84.   The requirement that circulators must sign an affidavit that they are registered

voters and resident of Maine are unconstitutional for the same reasons set forth in Counts I and II

above as the affidavit requirement is the enforcement mechanism for the voter registration and

Maine residency requirements of imposed under MRS Title 21-A, Chapter 11, Section 903(A),

and the mechanism giving rise to criminal penalties under MRS Title 21-A, Chapter 11, Section



                                                  19
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 20 of 28                         PageID #: 20




904(6).

          85.   Accordingly, to the extent that the requirement that circulators of Referendum and

People’s Veto petitions must be residents of the State of Maine is unconstitutional only as applied

to out-of-state circulators willing to submit to the jurisdiction of the State of Maine to lawfully

circulate petitions in Maine, the requirement that circulators of Referendum and People’s Veto

petitions must sign an affidavit attesting that they were registered voters and residents of the State

of Maine is unconstitutional under the First and Fourteenth Amendments to the United States

Constitution as applied to out-of-state petition circulators willing to submit to the jurisdiction of

the State of Maine as a condition precedent to the circulation of Referendum and People’s Veto

petitions, from which Plaintiffs request relief.

                                         COUNT V
 (Facial Challenge to Requirement that Sponsors of Referendum and/or People’s Veto Petitions
   Disclose the Names of Paid Petition Circulators to Defendant Secretary of State for Public
                                          Inspection)

          86.   Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

          87.   The requirement imposed by MRS Title 21-A, Chapter 11, Sections 903-A (5)

and 903-C (1)(D) on sponsors of Referendum and People’s Veto petitions to file the names of

paid petition circulators with Defendant Secretary of State for public inspection is

unconstitutional under the holding of the United States Supreme Court decision in Buckley v.

American Constitutional Law Found., 525 U.S. 182 (1999).

          88.   The requirement imposed by MRS Title 21-A, Chapter 11, Sections 903-A (5)

and 903-C (1)(D) on sponsors of Referendum and People’s Veto petitions to file the names of

paid petition circulators with Defendant Secretary of State for public inspection imposes a severe

burden on speech protected under the First and Fourteenth Amendments to the United States




                                                   20
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 21 of 28                       PageID #: 21




Constitution which is not narrowly tailored to advance a compelling governmental interest or

important regulatory purpose.

       89.     Accordingly, the requirement imposed by MRS Title 21-A, Chapter 11, Sections

903-A (5) and 903-C (1)(D) on sponsors of Referendum and People’s Veto petitions to file the

names of paid petition circulators with Defendant Secretary of State for public inspection is

unconstitutional under the First and Fourteenth Amendments to the United States Constitution

for which all Plaintiffs demand relief.

                                         COUNT VI
(Facial Challenge to Requirement that Circulators of Referendum and/or People’s Veto Petitions
    Disclose their Names on Each Page of a Petition that Contains Space Intended for Voter
               Signatures in a Space Designated by Defendant Secretary of State)

       90.     Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       91.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 901-A (2) that

a circulator of Referendum and/or People’s Veto petition identify his or her name and unique

identifying number on each page of a petition that contains space intended for voter signatures is

unconstitutional under the holding of the United States Supreme Court decision in Buckley v.

American Constitutional Law Found., 525 U.S. 182 (1999).

       92.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 901-A (2) that

a circulator of a Referendum and/or People’s Veto petition identify his or her name and unique

identifying number on each page of a petition that contains space intended for voter signatures

imposes a severe burden on speech protected under the First and Fourteenth Amendments to the

United States Constitution which is not narrowly tailored to advance a compelling governmental

interest or important regulatory purpose.

       93.     Accordingly, the requirement imposed by MRS Title 21-A, Chapter 11, Section

901-A (2) that a circulator of Referendum and/or People’s Veto petition identify his or her name

                                                 21
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 22 of 28                       PageID #: 22




and unique identifying number on each page of a petition that contains space intended for voter

signatures is unconstitutional under the First and Fourteenth Amendments to the United States

Constitution for which all Plaintiffs demand relief.

                                          COUNT VII
  (As Applied Challenge to Requirement that Circulators of Referendum and/or People’s Veto
   Petitions Disclose their Names on Each Page of a Petition that Contains Space Intended for
             Voter Signatures in a Space Designated by Defendant Secretary of State)

       94.     Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       95.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 901-A (2) that

a circulator of Referendum and/or People’s Veto petition identify his or her name and unique

identifying number on each page of a petition that contains space intended for voter signatures is

unconstitutional under the holding of the United States Supreme Court decision in Buckley v.

American Constitutional Law Found., 525 U.S. 182 (1999).

       96.     The requirement imposed by MRS Title 21-A, Chapter 11, Section 901-A (2) that

a circulator of a Referendum and/or People’s Veto petition identify his or her name and unique

identifying number on each page of a petition that contains space intended for voter signatures

imposes a severe burden on speech protected under the First and Fourteenth Amendments to the

United States Constitution which is not narrowly tailored to advance a compelling governmental

interest or important regulatory purpose.

       97.     Plaintiff NICHOLAS KOWALSKI’s right to engage in anonymous political

speech is protected under the First and Fourteenth Amendments to the United States Constitution

under the holding of the United States Supreme Court’s decisions in McIntyre v. Ohio Elections

Commission, 514 U.S. 334 (1995) and Buckley.

       98.     Plaintiff NICHOLAS KOWALSKI wants to be able to circulate the Referendum

Petition sponsored by PLAINTIFFS WE THE PEOPLE PAC and STATE REPRESENTATIVE

                                                 22
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 23 of 28                         PageID #: 23




BILLY BOB FAULKINGHAM without making his name public and subjecting himself to the

threat of harassment by those who oppose the citizen only voting initiative in Maine.

       99.       Accordingly, as applied to Plaintiff NICHOLAS KOWALSKI, the requirement

imposed by MRS Title 21-A, Chapter 11, Section 901-A (2) that a circulator of Referendum

and/or People’s Veto petition identify his or her name and unique identifying number on each

page of a petition that contains space intended for voter signatures is unconstitutional under the

First and Fourteenth Amendments to the United States Constitution for which all Plaintiffs

demand relief.

                                        COUNT VIII
              (Pendent State Law Claim Under the Constitution of the State of Maine)

       100.      Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       101.      The requirements that only registered voters and residents of the State of Maine

may circulate Referendum and People’s Veto petitions limit the unfettered right established by

the Constitution of Maine, Article IV, Part Third, Section 17 and 18.

       102.      Accordingly, the voter registration and residency requirement imposed under

MRS Title 21-A, Chapter 11, Section 903(A) and the cognate affidavit requirement imposed on

Referendum and People’s Veto petition circulators under MRS Title 21-A, Chapter 11, Section

903-A(4)(c) are unconstitutional under Article IV, Part Third, Section 17 and 18 of the

Constitution of Maine, from which all Plaintiffs request relief.

                                          COUNT IX
                  (Pendent State Law Claim the Constitution of the State of Maine)

       103.      Plaintiffs reassert and allege each preceding paragraph as if set forth fully herein.

       104.      The requirements that only registered voters and residents of the State of Maine

may engage in the “core political speech” of circulating Referendum and People’s Veto petitions



                                                   23
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 24 of 28                         PageID #: 24




which they are in the State of Maine limit the unfettered right established by Article 1, Section 4

of the Constitution of the State of Maine.

        105.    Accordingly, the voter registration and residency requirement imposed under

MRS Title 21-A, Chapter 11, Section 903(A) and the cognate affidavit requirement imposed on

Referendum and People’s Veto petition circulators under MRS Title 21-A, Chapter 11, Section

903-A(4)(c) are unconstitutional under Article I, Section 4 of the Constitution of Maine, from

which all Plaintiffs request relief.

                                        REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

        a.      Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903(A) is

unconstitutional under the First and Fourteenth Amendments to the United States Constitution to

the extent it requires that petitions for a Referendum and People’s Veto may only be circulated

by a registered voter of the State of Maine;

        b.      Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903-A is

unconstitutional under the First and Fourteenth Amendments to the United States Constitution to

the extent it requires that petitions for a Referendum and People’s Veto may only be circulated

by a resident of the State of Maine, as applied to out-of-state circulators willing to submit to the

jurisdiction of the State of Maine for purposes of investigation and/or prosecution of any petition

filed by the out-of-state circulator;

        c.      Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903-A

(4)(c), is unconstitutional under the First and Fourteenth Amendments to the United States

Constitution to the extent it requires circulators of a Referendum and People’s Veto petition to

sign an affidavit attesting that the circulator was a resident of the State and a registered voter of



                                                  24
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 25 of 28                        PageID #: 25




Maine at the time of circulating the petition.

         d.    Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Sections 903-A

(5) and 903-C (1)(D) are unconstitutional under the First and Fourteenth Amendments to the

United States Constitution to the extent it requires sponsors of Referendum and/or People’s Veto

petitions to file the names of paid circulators, for public inspection, with Defendant Secretary of

State.

         e.    Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 901-A (2)

is unconstitutional under the First and Fourteenth Amendments to the United States Constitution

to the extent that it requires circulators of Referendum and/or People’s Veto petitions to print his

or her name on each page of a petition that contains space intended for voter signatures.

         f.    Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903-A is

unconstitutional under the Constitution of the State of Maine to the extent it requires that

petitions for a Referendum and People’s Veto may only be circulated by a registered voter of the

State of Maine;

         g.    Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903-A is

unconstitutional under the Constitution of the State of Maine to the extent it requires that

petitions for a Referendum and People’s Veto may only be circulated by a resident of the State of

Maine, as applied to out-of-state circulators willing to submit to the jurisdiction of the State of

Maine for purposes of investigation and/or prosecution of any petition filed by the out-of-state

circulator;

         h.    Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 903-

A(4)(c), is unconstitutional under the Constitution of the State of Maine to the extent it requires

circulators of a Referendum and People’s Veto petition to sign an affidavit attesting that the



                                                 25
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 26 of 28                           PageID #: 26




circulator was a resident of the State and a registered voter of Maine at the time of circulating the

petition.

        i.     Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Sections 903-A

(5) and 903-C (1)(D) are unconstitutional under the Constitution of Maine to the extent it

requires sponsors of Referendum and/or People’s Veto petitions to file the names of paid

circulators, for public inspection, with Defendant Secretary of State.

        j.     Enter a declaratory judgment that MRS Title 21-A, Chapter 11, Section 901-A (2)

is unconstitutional under the Constitution of Maine to the extent that it requires circulators of

Referendum and/or People’s Veto petitions to print his or her name on each page of a petition

that contains space intended for voter signatures.

        k.     Preliminarily and permanently enjoin Defendants from enforcing MRS Title 21-

A, Chapter 11, Section 903-A to the extent it requires that petitions for a Referendum and

People’s Veto may only be circulated by a registered voter of the State of Maine;

        l.     Preliminarily and permanently enjoin Defendants from enforcing MRS Title 21-

A, Chapter 11, Section 903-A to the extent it requires that petitions for a Referendum and

People’s Veto may only be circulated by a resident of the State of Maine, as applied to out-of-

state circulators willing to submit to the jurisdiction of the State of Maine for purposes of

investigation and/or prosecution of any petition filed by the out-of-state circulator;

        m.     Preliminarily and permanently enjoin Defendants from enforcing MRS Title 21-

A, Chapter 11, Section 903-A(4)(c), to the extent it requires circulators of a Referendum and

People’s Veto petition to sign an affidavit attesting that the circulator was a resident of the State

and a registered voter of Maine at the time of circulating the petition in conformance with the

Orders of this Court;



                                                  26
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 27 of 28                       PageID #: 27




       n.      Preliminarily and permanently enjoin Defendants from enforcing MRS Title 21-

A, Chapter 11, Sections 903-A (5) and 903-C (1)(D), to the extent it requires sponsors of

Referendum and/or People’s Veto petitions to file the names of paid circulators, for public

inspection, with Defendant Secretary of State.

       o.      Preliminarily and permanently enjoin Defendants from enforcing MRS Title 21-

A, Chapter 11, Section 901-A (2) to the extent that it requires circulators of Referendum and/or

People’s Veto petitions to print his or her name on each page of a petition that contains space

intended for voter signatures.

       p.      Award Plaintiffs the costs of this action together with their reasonable attorneys’

fees and expenses pursuant to 42 U.S.C. §1988;

       q.      Retain jurisdiction of this action and grant Plaintiffs such other relief which may,

in the determination of this Honorable Court, be necessary and proper.

                                              Respectfully submitted,



Dated: December 31, 2020                      __/s/ Stephen C. Whiting____
                                              Stephen C. Whiting, Bar No. 559.
                                              Counsel to Plaintiffs
                                              The Whiting Law Firm
                                              75 Pearl Street, Suite 207
                                              Portland, ME 04101
                                              (207) 780-0681
                                              steve@whitinglawfirm.com




                                                 27
Case 1:20-cv-00489-JAW Document 1 Filed 12/31/20 Page 28 of 28                      PageID #: 28




                                CERTIFICATE OF SERVICE

       Plaintiffs, by and through their undersigned legal counsel, hereby certify that on this date,

a true and correct copy of the foregoing document was caused to be personally served upon all

Defendants at their place of business.

                                             Respectfully submitted,


Dated: December 31, 2020                     __/s/ Stephen C. Whiting____
                                             Stephen C. Whiting, Bar No. 559
                                             Counsel to Plaintiffs
                                             The Whiting Law Firm
                                             75 Pearl Street, Suite 207
                                             Portland, ME 04101
                                             (207) 780-0681
                                             steve@whitinglawfirm.com




                                                28
